¶26 Quinn-Brintnall, C.J.
(concurring in the result) — I concur with the result reached by the majority. I write separately to express my view that the initiative power is an exercise of the reserved power of the people to legislate and, as such, must promote future public interests under the public trust doctrine.
¶27 I do not dispute the wisdom of the specific initiatives at issue here, nor do I disapprove the Department of Fish and Wildlife’s attempts to reasonably implement them. But *576if the legislature has a duty to hold the State’s resources in public trust, and it does (Caminiti v. Boyle, 107 Wn.2d 662, 669-70, 732 P.2d 989 (1987), cert. denied, 484 U.S. 1008 (1988)), the people acting through initiative under their reserve authority are also bound to act in accord with this duty.
¶28 Washington expressly recognized the public trust doctrine in 1987. More than 10 years later, our state’s highest court addressed the issue again stating: “This court did not expressly adopt the public trust doctrine until 1987, but indicated then that the doctrine has always existed in Washington law.” Weden v. San Juan County, 135 Wn.2d 678, 698, 958 P.2d 273 (1998) (citing Caminiti, 107 Wn.2d at 669-70).
¶29 Washington’s inherent public trust doctrine prohibits disposing of the public interest in the state’s natural resources in a manner that substantially impairs the public’s right of access, unless the action promotes the overall interests of the public. Rettkowski v. Dep’t of Ecology, 122 Wn.2d 219, 232, 858 P.2d 232 (1993).
¶30 I agree with Citizens for Responsible Wildlife Management that title to animals ferae naturae belongs to the state in its sovereign capacity and that under Washington’s inherent public trust doctrine the state and its people hold this title in trust for the use and the benefit of all the people of this state, including those yet unborn. See Graves v. Dunlap, 87 Wash. 648, 651, 152 P. 532 (1915). I part company with the majority’s analysis in those instances where it, and several of the cases on which it relies,5 presumes that the “State” referred to in the public trust doctrine is synonymous with those citizens alive in Washington State on a certain date or voting in a specific election. Defining “State” in this narrow way suggests that whatever a majority of the citizens voting on any given initiative on a particular date decide will control the disposition, management, and potential exhaustion of our natural resources.
*577¶31 But the sovereign’s duty to manage its natural resources recognized in the public trust doctrine is not time limited, and the primary beneficiaries of the sovereign’s exercise of its public trust are those who have not yet been born or who are too young to vote. Thus, the sovereign authority to regulate natural resources is circumscribed by its duty to manage natural resources well for the benefit of future generations. And when the sovereign exercises this authority, by executive order, legislative enactment or public initiative, the tenets of the public trust doctrine must be satisfied.
f 32 I would expressly hold that the public trust doctrine applies to the initiatives at issue here and require that they comply with the public trust doctrine.
¶33 Professor William H. Rodgers, Jr. expressed the requirements of the public trust doctrine as it applies to submerged lands:
Apart from the inevitable search for accommodation, the question remains what types of encroachments upon public trust properties go “too far” to win judicial acceptance. The classical test of Illinois Central [Railroad Co. v. Illinois, 146 U.S. 387, 13 S. Ct. 110, 36 L. Ed. 1018 (1892)], which is suggestive of contemporary nuisance law, is whether there has been a substantial impairment of the public uses. This suggests we should look for damage not justifications for it, and therefore balancing is to be disregarded if the toll is unacceptably high.
1 William H. Rodgers, Jr., Public Trust Doctrine in Environmental Law § 2.20 at 166 (1986):
¶34 Under this damages test, to determine whether an initiative complies with the public trust doctrine, we must determine: (1) whether the people by initiative have given up the State’s right/duty to control the jus publicum and (2) if so, whether this relinquishment (a) promotes the future interests of the public in the yus publicum, or (b) substantially impairs the public’s future interest in these resources. See Caminiti, 107 Wn.2d at 670. See also Ill. Cent., 146 U.S. at 453.
*578¶35 In my view, because our goal must be preservation of these resources for future generations, rather than focusing on the first aspect of the Caminiti test — whether there was a relinquishment — we must concentrate our analysis on the second — does the action damage or impair the public’s future interest in its natural resources? And in performing this analysis, we do not evaluate the merits of the reasons for the action or the professed needs of those supporting the use or exhaustion of the resources held in the public trust. If the damage to the resource is unacceptably high, the action violates the duty to preserve the public’s natural resources for the benefit of future generations. Thus, the balancing of the current competing interests must give way to the people’s sovereign duty to hold the public property in trust.
¶36 Applying that test to the initiatives, I find no evidence on this record that the initiatives will damage the public’s interest in its natural resources or substantially impair the public’s use of its resources. Thus, the initiatives do not violate the State’s duty under the public trust doctrine to manage Washington’s natural resources for the benefit of present and future generations, and I concur in the result reached by the majority.

 E.g. Caminiti, 107 Wn.2d 662.